Case 1:18-cr-00130-PAB Document 59 Filed 04/17/20 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 18-cr-00130-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. REY GONZALEZ,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on defendant Rey Gonzalez’s Motion for

Compassionate Release [Docket No. 58]. On November 1, 2018, Mr. Gonzalez pled

guilty to possession with intent to distribute a controlled substance in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii) and possession of a firearm during and in

relation to a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). Docket

No. 14; Docket No. 35. On January 24, 2019, Senior District Judge Wiley Y. Daniel

sentenced Mr. Gonzalez to 120 months imprisonment. Docket No. 53. Mr. Gonzalez is

currently incarcerated at FCI Oakdale I (“FCI Oakdale”) in Oakdale, Louisiana. Docket

No. 58 at 2.

       On April 16, 2020, Mr. Gonzalez filed this motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). Id. at 1. Mr. Gonzalez requests that he be

released from prison to home confinement, probation, or supervised release due to

health concerns related to the coronavirus (COVID-19) pandemic. Id. at 3-5.
Case 1:18-cr-00130-PAB Document 59 Filed 04/17/20 USDC Colorado Page 2 of 7




Specifically, Mr. Gonzalez states that he is at an increased risk of complications from

COVID-19 due to a pre-existing heart condition, his long history of smoking, and his

obesity. Id. at 3-4. Mr. Gonzalez represents that FCI Oakdale “is BOP’s hardest-hit

facility in the pandemic.” Id. at 3.

       Section 3582(c)(1)(A) permits a district court to “reduce [a] term of imprisonment”

in certain circumstances1 “upon motion of the Director of the Bureau of Prisons, or upon

motion of the defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf

or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier.” Counsel for Mr. Gonzalez “requested that the

warden release Mr. Gonzalez on April 14, 2020.” 2 Docket No. 58 at 5. The motion


       1
           Under 18 U.S.C. § 3582(c)(1)(A), the Court may order release if it finds that:

       (i) extraordinary and compelling reasons warrant such a reduction; or

       (ii) the defendant is at least 70 years of age, has served at least 30 years
       in prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the Bureau of Prisons
       that the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission.
       2
        Mr. Gonzalez has not attached any documentation of his request to the
warden. It is therefore unknown whether the request complied with the filing
requirements to initiate a First Step Act request for relief under 28 C.F.R. § 571.61(a):

        A request for a motion under . . . § 3582(c)(1)(A) . . . shall be in writing[] and
       submitted by the inmate. . . . The inmate's request shall at a minimum contain
       the following information:

                                              2
Case 1:18-cr-00130-PAB Document 59 Filed 04/17/20 USDC Colorado Page 3 of 7




does not indicate that the warden has responded. See id. Thus, Mr. Gonzalez has

failed to demonstrate that he has “exhausted all administrative rights” or that 30 days

have elapsed from the warden receiving Mr. Gonzalez’s request for a sentence

reduction, as the statute requires. Accordingly, the Court does not have jurisdiction to

consider Mr. Gonzalez’s request for compassionate release. See United States v.

Keith, 2019 WL 6617403, at *1 (W.D. Okla. Dec. 5, 2019) (finding that, where

§ 3582(c)(1)(A)’s exhaustion requirement is not satisfied, the court is “without

jurisdiction to entertain [defendant’s] request for compassionate release”); see also

United States v. Feiling, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (finding that

the court is without authority to grant a sentence modification under § 3582(c)(1)(A)

absent exhaustion of administrative remedies).

      Mr. Gonzalez sets forth several arguments why the exhaustion requirement

should not apply. First, he asserts that, “according to the BOP, ‘[i]nmates do not need

to apply to be considered for home confinement.’” Docket No. 58 at 5 (quoting Federal

Bureau of Prisons, Update on COVID-19 and Home Confinement,

https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp). Mr.

Gonzalez argues that, if no application is necessary to be placed in home confinement,

then he should not have to exhaust his administrative remedies under § 3582(c)(1)(A).


      (1) The extraordinary or compelling circumstances that the inmate believes
      warrant consideration.

      (2) Proposed release plans, including where the inmate will reside, how the
      inmate will support himself/herself, and, if the basis for the request involves the
      inmate's health, information on where the inmate will receive medical treatment,
      and how the inmate will pay for such treatment.

                                            3
Case 1:18-cr-00130-PAB Document 59 Filed 04/17/20 USDC Colorado Page 4 of 7




Docket No. 58 at 5. However, Mr. Gonzalez has not demonstrated that the statement

on the BOP’s website refers to the First Step Act. The BOP website indicates that

“[c]ase management staff are urgently reviewing all inmates to determine which ones

meet the criteria established by the Attorney General [for home confinement].” See

Federal Bureau of Prisons, Update on COVID-19 and Home Confinement,

https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp. On

March 26, 2020, the Attorney General issued a memorandum instructing BOP officials

to “prioritize the use of [the Director’s] various statutory authorities to grant home

confinement for inmates,” considering “the totality of circumstances for each individual

inmate, the statutory requirements for home confinement” and various discretionary

factors. See Memorandum for the Director of Bureau of Prisons from the Attorney

General, March 26, 2020, at 1-2.3 However, this memorandum does not invoke the

First Step Act or alter its exhaustion requirements. A motion under the First Step Act is

distinct from the BOP’s efforts of its own accord to grant discretionary home

confinement, and the BOP’s independent efforts to initiate transfer to home

confinement does not eliminate Mr. Gonzalez’s requirement to exhaust his

administrative remedies under the First Step Act.




       3
          Title 18 U.S.C. § 3624(c)(2) permits the Director of the Bureau of Prisons (the
“Director”) to “place a prisoner in home confinement for the shorter of 10 percent of the
term of imprisonment of that prisoner or 6 months.” The CARES Act, enacted on March
27, 2020, allows the Director to “lengthen the maximum amount of time for which the
Director is authorized to place a prisoner in home confinement” under that statute.
Pub. L. 116-136, § 12003(b)(2). These procedures are separate from the Court’s
jurisdiction to order a sentence reduction pursuant to § 3582(c)(1)(A).

                                              4
Case 1:18-cr-00130-PAB Document 59 Filed 04/17/20 USDC Colorado Page 5 of 7




       In the alternative, Mr. Gonzalez argues that the Court may waive the First Step

Act’s exhaustion requirement. He argues that “the [Tenth] Circuit has waived

exhaustion requirements of various statues involving prisoners where administrative

remedies are not ‘available.’” Docket No. 58 at 5. In support, he cites Greer v. Dowling,

947 F.3d 1297 (10th Cir. 2020), and Little v. Jones, 607 F.3d 1245 (10th Cir. 2010). Id.

at 5-6. The Court is not persuaded by Mr. Gonzalez’s argument. In Greer and Little,

administrative remedies were deemed “unavailable” when prison officials had

prevented inmates from fully exhausting their administrative remedies. See Greer, 947

F.3d at 1303 (noting that, while the inmate had failed to complete the administrative

process, “prison authorities had prevented Mr. Greer from taking further administrative

steps”); see also Little, 607 F.3d at 1250 (“Where prison officials prevent, thwart, or

hinder a prisoner's efforts to avail himself of an administrative remedy, they render that

remedy ‘unavailable’ and a court will excuse the prisoner's failure to exhaust.”). In

contrast, while Mr. Gonzalez makes a vague statement that the “authorities at FCI

Oakdale I are completely overwhelmed by COVID-19,” see Docket No. 58 at 6, he does

not allege that officials at FCI Oakdale have hindered his ability to seek administrative

relief. Thus, these cases do not demonstrate that the First Step Act’s exhaustion

requirements may be waived here.4 See United States v. Raia, _ F.3d __, 2020 WL


       4
         Mr. Gonzalez also cites Garza v. Davis, 596 F.3d 1198, 1203 (10th Cir. 2010),
for the proposition that exhaustion is not required when filing a 28 U.S.C. § 2241
habeas petition if exhaustion would be “futile.” Docket No. 58 at 6. This case is
inapplicable here. Title 28 U.S.C. § 2241 is separate from the First Step Act and
permits an inmate to challenge his custody on the basis that it is in violation of the
United States Constitution or federal law. “A compassionate release request is not a
matter of illegal or unconstitutional restraint.” Figueroa v. Chapman, 347 F. App’x 48,

                                             5
Case 1:18-cr-00130-PAB Document 59 Filed 04/17/20 USDC Colorado Page 6 of 7




1647922, at *2 (3d Cir. Apr. 2, 2020) (describing the failure to comply with the

exhaustion requirement as a “glaring roadblock foreclosing compassionate release”).

       In addition, Mr. Gonzalez cites a recent district court case waiving the First Step

Act’s exhaustion requirement on the basis that, “given [the inmate’s] unique

circumstances and the exigency of a rapidly advancing pandemic,” the exhaustion of

the administrative process would be “both futile and inadequate.” United States v.

Perez, 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020); see also Docket No. 58 at 6.

But the Supreme Court has made clear that “mandatory exhaustion statutes . . .

establish mandatory exhaustion regimes, foreclosing judicial discretion.” Ross v.

Blake, 136 S. Ct. 1850, 1857 (2016). “[T]he judiciary has no power to craft an

exception to these requirements for defendants seeking release during the COVID-19

pandemic.” United States v. Alam, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8, 2020)

(citing cases).

       Finally, Mr. Gonzalez requests that, if the Court does not find his exhaustion

arguments persuasive, it should delay ruling on his motion until the 30-day exhaustion

period has passed or until May 14, 2020. Docket No. 58 at 7. Gi ven that the Court has

determined that it lacks jurisdiction to rule on Mr. Gonzalez’s motion, the Court must

deny Mr. Gonzalez’s motion without prejudice to Mr. Gonzalez’s ability to refile a motion

for compassionate release should he exhaust his administrative remedies.

       While the Court is not unsympathetic to Mr. Gonzalez’s situation, the Court may

not take action where it lacks statutory authorization to do so. The Court concludes


50 (5th Cir. 2009) (unpublished).

                                            6
Case 1:18-cr-00130-PAB Document 59 Filed 04/17/20 USDC Colorado Page 7 of 7




that Mr. Gonzalez has failed to demonstrate a basis for the Court to exercise

jurisdiction over his request for a sentence reduction. It is therefore

       ORDERED that defendant Rey Gonzalez’s Motion for Compassionate Release

[Docket No. 58] is denied without prejudice.


       DATED April 17, 2020.

                                          BY THE COURT:


                                          ____________________________
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             7
